Citation Nr: 0619422	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss. 
 
2.  Entitlement to a compensable evaluation for lichen 
simplex chronicus, claimed as eczema and skin lesions. 
 
3.  Entitlement to service connection for positive tuberculin 
(TB) skin test and lung x-ray for TB.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 through 
October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The case is now before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's right ear has mild to severe sensorineural 
hearing loss with a pure tone threshold average of 61 and a 
speech recognition score of 88; and the left ear has mild to 
severe sensorineural hearing loss  with a pure tone threshold 
average of 59 and a speech recognition score of 84. 
 
2.  The veteran's lichen simplex chronicus does not cover at 
least 5 percent of the entire body, or at least 5 percent of 
exposed areas affected, nor has the veteran undergone 
systemic therapy or intensive light therapy for a total 
duration of less than six weeks during the past year for this 
condition. 
 
3.  The veteran does not have a current diagnosis of 
tuberculosis, did not have a diagnosis of active tuberculosis 
within three years of his separation of service, and his 
current colon condition is neither shown to have been 
incurred in service, nor to be causally connected to his in-
service positive tuberculin test.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2005); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100, Tables 
VI, VIA, and VII (2005). 
 
2.  The schedular criteria for a compensable rating for 
lichen simplex chronicus are not met.  38 U.S.C.A. § 1155 
(West 2005); 38 C.F.R. § 4.118, DC 7822 (2005). 
 
3.  The criteria for service connection for positive 
tuberculin (TB) skin test and lung x-ray for TB are not met.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensable Ratings

The veteran is seeking compensable ratings for both his 
service connected bilateral sensorineural hearing loss, and 
his service connected lichen simplex chronicus.  The 
preponderance of the evidence is against both claims, because 
there is no medical evidence of record showing that the 
veteran has the symptoms required for compensable ratings for 
either disability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evidence to be considered in the 
appeal of an initial rating is not limited to that reflecting 
the then current severity of the disorder.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  A disability must be 
considered in the context of the whole recorded history.  

Bilateral Sensorineural Hearing Loss

The assignment of disability ratings for hearing impairment 
are derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  

Impaired hearing is rated by measuring and averaging the 
volume at which a person can hear pure tones at several 
frequencies, called the pure tone threshold, and the person's 
ability to recognize a percentage of a specified list of 
words spoken in a prescribed way, called speech 
discrimination.  The data is plotted on a table, and the 
result for each ear is plotted on another table to determine 
overall hearing impairment.  Tables VI, VIA, and VII are 
provided below for the veteran's convenience.  
Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT 
(DIAGNOSTIC CODE 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I





The veteran seeks a compensable rating for his bilateral 
hearing loss.  At his VA examination of February 2003, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:

HERTZ
1000
2000
3000
4000
RIGHT
35
65
70
75
LEFT
30
50
75
80

The puretone threshold average for the right ear was 61. The 
puretone threshold average for the left ear was 59.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and 84 percent in the left ear.  

Do these findings warrant a 10 percent evaluation for 
bilateral hearing loss?  No, because the mechanical 
application of the above results compels a numeric 
designation of III in the right ear and III in the left ear 
under Table VI  
(38 C.F.R. § 4.85), and such a designation requires the 
assignment of a noncompensable evaluation under Table VII.  

The veteran's pure tone thresholds are not high enough to 
require VA to apply separate ratings under 38 C.F.R. § 4.86.  
When considering the veteran's data under 38 C.F.R. § 4.85, a 
value of III for each ear on both table VI and table VIA is 
applied to Table VII and yields a 0 percent (noncompensable) 
disability rating.  A compensable rating is not warranted 
according to the evidence of record.

This evaluation is purely according to a prescribed 
mechanical formula.  In such a case, there can be no question 
as to whether hearing loss more nearly approximates the 
disability picture of the next higher rating.  See 38 C.F.R. 
§ 4.7 (2005).  

Lichen Simplex Chronicus

Skin conditions are rated using 38 C.F.R. § 4.118.  Service 
connection has been established for lichen simplex chronicus, 
claimed as eczema and skin lesions, under Diagnostic Code 
7822, which rates papulosquamous disorders not listed 
elsewhere.  A noncompensable rating is assigned when the 
condition covers less than 5 percent of the body or exposed 
areas affected, and when no more than topical therapy was 
required during the past year.  For a 10 percent rating, the 
condition must cover at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent of exposed areas affected, or require 
systemic therapy or intensive light therapy for a total 
duration of less than six weeks during the past year.  
38 C.F.R. § 4.118, DC 7822 (2005).  

The veteran's service medical records show treatment 
throughout active service for various skin conditions and 
rashes.  There is no medical evidence in the claims folder 
showing systemic therapy or intensive light therapy at any 
time during or following service.  In February 2003, a VA 
examiner diagnosed lichen simplex chronicus on the right 
knee.  The veteran described the skin condition as lasting 30 
years, but being in varying areas of the body, including the 
knees, ankles, and elbows, but not at the same time and not 
worsening.  The veteran indicated that he received a salve 
the last time he saw a dermatologist, which was 18 years 
before the examination.  He currently treats the condition 
with Jergen's lotion three times per day.  The veteran denied 
using special or topical medication or light therapy.  At the 
time of the examination, the veteran had one isolated single 
slightly erythematous plaque approximately 10 cm x 9 cm over 
the right knee.  There were no lesions or dermatitis on the 
elbows or ankles at that time.  This is negative evidence 
against the veteran's claim.

Because there is no competent medical evidence to show that 
the veteran's skin condition covers at least 5 percent of the 
entire body, or at least 5 percent of exposed areas affected, 
or that the veteran underwent systemic therapy or intensive 
light therapy for a total duration of less than six weeks 
during the past year, he is not entitled to a compensable 
rating for his lichen simplex chronicus.

Service Connection

The veteran is seeking service connection for positive 
tuberculin (TB) skin test and lung x-ray for TB.  He contends 
that his current colon problems are related to his TB 
exposure in service.  The preponderance of the evidence is 
against this claim, because there is no competent medical 
evidence to show either a current TB diagnosis, or a nexus 
between his current colon problems and his in-service 
exposure to TB.

To establish service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

The first element, medical evidence of a current disability, 
is not met here.  There is no evidence in the record of a 
diagnosis of active tuberculosis, or even a positive TB test 
since service.  The February 2003 VA examination discusses 
the veteran's in-service TB history, but notes that the 
veteran is not currently on medication for TB, has no 
pulmonary problems, no fever, chills, gray or bloody sputum, 
and no other symptoms of TB.  His lungs were clear at the 
time of examination, and his chest x-ray was normal.  The VA 
examiner diagnosed a history of positive tuberculosis skin 
test, with no residuals.  Thus, there is no medical evidence 
of a current diagnosis of TB.

The veteran submitted an authorization to obtain lung and TB 
records from his private physician, Dr. Jackson; however, Dr. 
Jackson responded that he had "no information on this."  
There is no additional medical evidence of record to 
establish a current TB disability; nor is there medical 
evidence of a diagnosis of active tuberculosis within three 
years of the veteran's discharge from service to establish 
presumptive service connection under 38 C.F.R. § 1112(a)(3) 
(2005).

The veteran contends that his current treatment with Doctors 
Adkins, McGehee, and Klinner for colon problems is related to 
his in-service exposure to TB.  The earliest of these records 
are Dr. Klinner's records, none of which discuss the 
veteran's colon.  Dr. McGehee began treating the veteran for 
diverticulitis in 1999, 14 years after service.  There is no 
evidence in the record of the veteran's colon problems 
manifesting during service.  All of the physicians' records 
were reviewed and none of these doctors gives any inclination 
that the veteran's current colon disabilities are related to 
exposure to TB at any time.  Although the veteran believes 
that his colon problems are related to his in-service 
exposure to TB, the record does not show that the veteran is 
a medical expert, nor has he claimed to be such.  As a 
layperson, his opinion cannot be accepted as competent 
evidence to establish a causal connection between the 
veteran's current colon problems and his in-service exposure 
to TB.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992). 

In sum, at no time since service has the veteran submitted 
evidence of a current TB diagnosis, nor has he submitted 
evidence that his current problems are related to his in-
service exposure to TB.  Because the first element for 
service connection is not met, the preponderance of the 
evidence is against the veteran's service connection claim.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA's February 2004 letter to the veteran gave him adequate 
notice.  It notified him of the evidence necessary to 
establish an increased rating, and the evidence necessary to 
establish service connection.  The letter also notified the 
veteran of what he was expected to provide and what VA would 
obtain on his behalf, and asked the veteran to let VA know of 
any evidence or information that would support his claims.  
Because this letter met all elements of 38 C.F.R. 
§ 3.159(b)(1), it satisfied VA's duty to notify.  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements, his service, non-VA and VA 
medical records, and the VA examination reports.  The veteran 
submitted authorizations to obtain records from several 
private physicians.  Records from Doctors Klinner, Adkins and 
McGehee are in the claims folder.  Dr. Jackson sent a 
negative reply, and the veteran submitted a statement 
indicating that he submitted Dr. Strother's name in error.  
As such, VA did not continue to seek records from these 
physicians.  The veteran has not notified VA of any 
additional available relevant records with regard to his 
claims.  As such, VA met its duty to assist.

In light of the denial of the veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006). Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

1.  Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss is denied.

2.  Entitlement to a compensable evaluation for lichen 
simplex chronicus, claimed as eczema and skin lesions, is 
denied.

3.  Entitlement to service connection for positive tuberculin 
(TB) skin test and lung x-ray for TB is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


